     Case 2:19-cv-02550-KJM-CKD Document 32 Filed 07/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH LEE TAYLOR,                              No. 2:19-cv-2550 KJM CKD P
12                       Plaintiff,
13           v.                                        ORDER
14    J. CARBULLIDO, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding with a civil rights action under 42 U.S.C. § 1983.

18   On July 8, 2021, this court held a settlement conference. At that time, the parties agreed it would

19   be useful to consider all of plaintiff’s pending cases when discussing possible settlement. For that

20   reason, the court continued the settlement conference to August 19, 2021 at 10:00 a.m.

21          In addition to the present case, Taylor v. Carbullido, 2:19-cv-2550 KJM CKD (E.D. Cal.),

22   at the August 19 settlement conference the parties should be prepared to discuss the following

23   cases: Taylor v. Kuerston, 2:19-cv-0450 TLN KJN (E.D. Cal.); Taylor v. Unknown, 2:21-cv-

24   0831 JAM EFB (E.D. Cal.); Taylor v. Ingram, 2:21-cv-1042 DB (E.D. Cal.); and Taylor v.

25   Hammoudeh, 4:21-cv-1159 YGR (N.D. Cal.) This court will not consider plaintiff’s sixth

26   pending case, Taylor v. Klinge, 2:21-cv-1128 DB (E.D. Cal.), because, should the defendants be

27   ordered to respond to the complaint in that case, the defendants would not be represented by the

28   ////
                                                       1
     Case 2:19-cv-02550-KJM-CKD Document 32 Filed 07/21/21 Page 2 of 2


 1   Office of the Attorney General. Therefore, the Office of the Attorney General has no authority to

 2   settle that case.

 3            Accordingly IT IS HEREBY ORDERED as follows:

 4            1. In preparation for the August 19 settlement conference, the parties shall submit

 5   supplemental settlement conference statements which include information about the five cases

 6   identified above. The appropriate subjects for the settlement conference statements are described

 7   in the court’s July 9, 2021 order.

 8            2. The parties’ supplemental settlement conference statements shall be submitted to the

 9   court in conformance with the procedures set out in the July 9 order.

10   Dated: July 20, 2021
11

12

13

14

15

16

17
     DLB:9
18   DB Prisoner Inbox/Civil Rights/R/tayl2550.global sett

19

20
21

22

23

24

25

26
27

28
                                                             2
